Holmes, J.,
dissenting. This case should have announced the overruling of the broad syllabus language in State v. Gallagher (1974), 38 Ohio St. 3d 291, 67 O.O. 2d 354, 313 N.E. 2d 396, vacated and remanded (1976), 425 U.S. 257, clarified and reinstated (1976), 46 Ohio St. 2d 225, 75 O.O. 2d 280, 348 N.E. 2d 336, upon authority of Minnesota v. Murphy (1984), 465 U.S. 420. Moreover, statements by the criminal defendant in this case were freely and voluntarily given, and were not the product of a compelled interrogation. Because I cannot acquiesce in this broad grant of privileges and immunities to criminal defendants which go well beyond the requirements of the Constitution or Miranda v. Arizona (1966), 384 U.S. 436, 36 O.O. 2d 237, and its progeny, I must dissent.
The Fifth Amendment to the United States Constitution provides that no one “shall be compelled in any criminal case to be a witness against himself.” (Emphasis added.) Miranda v. Arizona was established to secure this privilege against compulsory or involuntary self-incrimination. Michigan v. Tucker (1974), 417 U.S. 433, 438-439. Such rule would ordinarily be violated any time the conduct of law enforcement officers was such as to overbear the will to resist and bring about a confession not freely self-determined. See, e.g., Garner v. United States (1976), 424 U.S. 648. Moreover, the United States Supreme Court has “consistently held * * * that this extraordinary safeguard ‘does not apply outside the context of the inherently coercive custodial interrogations for which it was designed.’ Roberts v. United States [(1980), 445 U.S. 552], supra, at 560.” Murphy, supra, at 430. It is axiomatic that analysis is not based upon application of simplistic per se rules, but instead “[t]he question whether a confession is the product of a free will * * * must be answered on the facts of each case.” Brown v. Illinois (1975), 422 U.S. 590, 603.
*234The principles which ought to guide the court’s inquiry are set forth in Minnesota v. Murphy, supra, wherein a confession given by the criminal defendant to his probation officer was found to be admissible evidence. While there was no arrest therein by law enforcement officials, the United States Supreme Court nevertheless characterized custodial interrogations as conducted by law enforcement “officers who are ‘acutely aware of the potentially incriminatory nature of the disclosures sought,’ Garner v. United States, 424 U.S., at 657 * * Murphy, at 430. An illegally coercive environment was described as containing “ ‘inherently compelling pressures which work to undermine the individual’s will to resist and to compel him to speak where he would not otherwise do so freely.’ Miranda v. Arizona, 384 U.S., at 467. See Schneckloth v. Bustamante, 412 U.S. 218, 246-247 (1973).” Id. It is the “ ‘overbearing compulsion * * * caused by isolation of a suspect in police custody’ ” (Murphy, supra, at 430) and the “ ‘interrogation environment * * * created for no purpose other than to subjugate the individual to the will of his examiner,’ ” (id. at 433) which may create a violation of Miranda. “* * * Finally, the coercion inherent in custodial interrogation derives in large measure from an interrogator’s insinuations that the interrogation will continue until a confession is obtained. [Quoting Miranda, supra, at 457.] * * * [The suspect] is painfully aware that he cannot escape a persistent custodial interrogator.” Id. at 433.
Instead of applying the above well-accepted principles, the majority assumes that because there was an arrest of the criminal defendant here, custodial interrogation, characterized by compulsion, created the confession at issue. In support of their per se rule against a particular class of voluntary confessions, and also to distinguish the present case from Murphy, supra, the majority relies upon footnote five of Murphy which, in essence, states that “[a] different question would be presented” if the kind of interrogation present in Murphy occurred while that criminal defendant was in police custody. In Murphy, it was admitted that the probation officer sought to question the defendant for the express purpose of obtaining evidence for use by police and prosecution. She asked direct inculpatory questions and reported the answers to police. By failing to distinguish the interrogation in Murphy from the case before this court, the majority implies a per se rule that all questioning which follows an arrest is necessarily custodial interrogation. This has never been the rule.
The issue in the present case, as in Murphy, supra, is whether the statements to the probation officer were compelled or involuntary. This is the heart of Miranda, and the Fifth Amendment. The Fifth Amendment is not self-executing. Where no compulsion is present, it is up to the self-incriminator to assert his own privilege. If compulsion is present, then Miranda warnings must be given. Murphy, supra, at 425.
In the present case, it is clear that there was no interrogative setting. Admittedly, the defendant had been arrested and was in custody. However, he was in an outer processing area and had not been subjected to any interview. As in Murphy, the criminal defendant here was not required to provide incriminating statements to the probation officer, and was free to refuse to talk to him. Not only was there sufficient freedom and room for this defendant to walk away from the probation officer, the defendant may *235reasonably have ordered him out of his presence since the probation officer was there only by permission. Also, there was no isolation or coercion. This could hardly be construed as an environment which would create “* * * inherently compelling pressures which work to undermine the individual’s will to resist and to compel him to speak where he would not do so freely.” Miranda, supra, at 467, 36 O.O. 2d at 252.
Instead, the record indicates that the probation officer walked into the processing area and initiated a conversation with the criminal defendant. The record does not show that any incriminating questions were asked, but that, based upon their prior relationship, the defendant voluntarily confided to the probation officer not only the circumstances of his arrest but also that his girlfriend was willing to be convicted in order to save him from an enhanced sentence. Not only were such statements freely and voluntarily given, but there also appears to have been no threat of probation revocation, cf. Murphy, supra, at 423-424 and 437, or intent to evoke incriminating answers, as was present in Murphy. Furthermore, while the criminal defendant in Murphy received no Miranda warnings whatsoever, here the defendant was expressly given such warnings at the time of his arrest.
What is quite clearly overlooked by the majority is that the probation officer testified that he had no intention whatsoever of acquiring incriminatory statements for prosecutorial purposes. He agreed that he considered the relationship between himself and the defendant here to be one of confidentiality and that he personally had never broken that confidence or taken any such information to the prosecution. Apparently, this was his general view as to all parolees under his administration. Finally, he testified that the revelations of defendant’s statements were made in court pursuant to subpoena and that the statements themselves were made in a public area where anyone could have overheard them.
It has been accepted law for some time that incarcerated persons need not receive Miranda warnings prior to conversations with those who are not law enforcement officers when arrest has already taken place so long as there is no environment of coercive interrogation. Resultant inculpatory statements are considered voluntary and not the result of compulsion. See, e.g., State v. McDonald (La. 1980), 387 So. 2d 1116, certiorari denied (1980), 449 U.S. 957 (cellmate who acted as agent for police); State v. Holcomb (1978), 295 N.C. 608, 247 S.E. 2d 888 (uncle asks about murder weapon); State v. Red Paint (N.D. 1981), 311 N.W. 2d 182 (juvenile home executive director inquires about involvement in two murders); Brown v. State (Miss. 1974), 293 So. 2d 425, certiorari denied (1974), 419 U.S. 1001 (murder victim’s mother inquires as to motive); People v. Parker (1979), 101 Misc. 2d 800, 421 N.Y. Supp. 2d 561 (statements to parole officer concerning possession of weapon); State v. Fletcher (1971), 279 N.C. 85, 181 S.E. 2d 405 (robbery victim inquires as to motive).
It is not reasonable to conclude that an Ohio probation officer is an enforcement officer as contemplated in Miranda and its progeny. Where a state statute provides that probation officers should exercise police powers to the same extent as other peace officers, then general enforcement powers are contemplated and failure to give Miranda warnings stands or falls upon the same standards applicable to police officers. See, e.g., State v. Lekas *236(1968), 201 Kan. 579, 442 P. 2d 11, where such occurred.
In Ohio, by contrast, parole officers have no general grant either of investigative or enforcement powers. They may arrest only for parole violations as distinguished from criminal conduct and investigations. This limited power did not convert the parole officer in Murphy into a law enforcement officer any more than it did in the present case.
In spite of the existence of a myriad of cases holding to the contrary, the majority asserts the view that such in-custody questioning has a “deceptive effect” because the probation officer is “a figure of both authority and trust.” The essence of this view was propounded by the dissent in Murphy, supra, at 459-460. Such view was flatly rejected by the majority which stated that the very fact of familiarity between the two serves to insulate the defendant “from the psychological intimidation that might overbear his desire to claim the privilege.” Id. at 433.
Even though it could reasonably be concluded that the probation officer could be classified as an enforcement officer, and that the interview by such officer with the defendant could be considered as a custodial interrogation, the defendant’s constitutional right to remain silent was not violated.
Here the defendant had been advised of his Miranda rights at the time of his arrest approximately one and one-half hours prior to the discussion with the probation officer. In applying the “in light of the particular facts and the totality of the circumstances” test as set forth in State v. Burge (1985), 195 Conn. 232, 248, 487 A. 2d 532, 543, to the facts of this case, this court should find that the defendant had received an adequate admonition of his constitutional rights so that his statements made to the probation officer were admissible whether they were made voluntarily or involuntarily.
Finding nothing to indicate that the defendant’s statement was involuntary, and because the majority has apparently refused to follow the sound legal precedent established in Minnesota v. Murphy, and finding that in any event the Miranda warnings were sufficient in time to meet the tests set forth by the United States Supreme Court, I must dissent.